224 F.3d 578 (7th Cir. 2000)
Radisav Vujisic, Petitioner,v.Immigration and Naturalization Service, Respondent.
No. 99-3184
In the  United States Court of Appeals  For the Seventh Circuit
Argued April 5, 2000
Decided August 7, 2000

Petition for Review of an Order of the Board of Immigration Appeals.  No. Ato-dyn-dxfBefore Manion, Kanne and Evans, Circuit Judges.
Kanne, Circuit Judge.


1
Petitioner Radisav Vujisic  fled his native Yugoslavia in 1991 rather than  re-enter the army and fight what he considered to  be an unjust civil war against his fellow  countrymen. After arriving in the United States  via Canada, he applied for asylum and withholding  of deportation. An immigration judge rejected the  application, and the Board of Immigration Appeals  affirmed. Vujisic believes the Board erred as a  matter of law in holding that punishment for  desertion from military duty can never constitute  persecution on account of political opinion.  Further, Vujisic contends the Board wrongly took  judicial notice of changed country conditions in  deciding whether he had a legitimate fear of  punishment upon return to his homeland. We  reverse the Board's decision.

I.  History

2
Vujisic was born in North Gorica, Slovenia, the  son of a career Yugoslav military officer. An  ethnic Serb, Vujisic lived in Slovenia until he  was four years old and moved with his family to  a military base in Serbia. At 18, he entered the  Yugoslav army for one year of compulsory military  service, which he served in Slovenia. At the end  of the year, the army discharged him, and he  returned home. About five months later, in May  1991, military and police officers took Vujisic  in the middle of the night to an army base in  Serbia for "military exercises." He was locked in  a room with other young men, given army uniforms  and blankets and moved to another building, where  they were held for several days. During this  time, Serbia was invading Slovenia, and the  Slovenians were offering armed resistance.  Vujisic's military hosts told Vujisic and the  other men that the Slovenians were mistreating  Yugoslav soldiers, and Vujisic became convinced  that he and the others would be sent to fight in  Slovenia.


3
While at the military base, an officer  discovered that Vujisic had been born in Slovenia  and accused him of being a spy. The other men  beat him until another officer stopped them, and  he was interrogated about his family and ties to  Slovenia. The army released Vujisic and the other  men on June 4, 1991, and sent him home. A week  later, army officers came to Vujisic's home with  reactivation orders, forced their way into the  home and knocked his mother to the ground.  Vujisic was not home at the time and later  managed to flee to a small nearby village. He  left the village and moved in with his girlfriend  in a larger city, where he thought it would be  easier to hide. Eventually, police tracked  Vujisic to his girlfriend's residence, but  Vujisic escaped over a balcony and began moving  from place to place every few days. Vujisic's  father was arrested, questioned regarding his son  and dishonorably discharged without pension  benefits.


4
Vujisic decided he needed to leave the country  and obtained a Canadian visa, ostensibly to play  soccer. Somehow unnoticed by Serbian military and  police, he left from the Belgrade airport days  before it was closed by the government. He lived  and played soccer in Canada for several months  until his girlfriend joined him there, and they  decided to try to enter the United States, where  he had family. He entered the United States on  August 1, 1992, falsely claiming American  citizenship. He pleaded guilty to unlawful entry  and applied for asylum as a political refugee  under sec. 208 of the Immigration and Nationality  Act, or in the alternative, withholding of  deportation under sec. 243(h). In his affidavit,  Vujisic stated his opposition to the war


5
I have many Croatian, Muslim and Slovenian  friends, and I do not believe in the ethnic  cleansing being perpetrated against them in the  former Republics of Yugoslavia. My complete  inability to assist the Republic of Yugoslavia in  this process as a soldier or otherwise will  subject me to persecution and possible death if  I wish to return to Yugoslavia . . . The Federal  Republic of Yugoslavia has committed many  violations of human rights during the current war  and has been sanctioned by the United [N]ations  and I know that my human rights will be violated  and I will face persecution if I am returned.


6
I could not fight and would not fight against  these Republics. I could not fight against  friends and family who desired nothing but  independence and freedom to perpetuate the  traditions of their heritage under a democratic  form of government, free from the dogma of  communism.


7
The immigration judge denied his application  under sec.sec. 208 and 243(h), and on July 29,  1999, the Board affirmed the denial. The Board  held that Vujisic failed to prove that he would  be subjected to persecution on account of his  political beliefs if he were returned to  Yugoslavia. It held that "[p]unishment for  desertion from a military organization has been  found not to constitute persecution on account of  political opinion or any of the other enumerated  grounds." Matter of Vujisic, No. Akx-zen-kkx, *2  (Bd. Immigr. App. July 29, 1999). In so holding,  the Board found that


8
[T]here is little indication that the authorities  would continue to be concerned about the  applicant's political opinion or that they would  be inclined to harm him at present on account of  his opinion, 7 years after the events in question  and after the substantial changes . . . in the  former Yugoslavia during the 1990's.


9
Id. Since the Board believed Vujisic would not  suffer persecution disproportionate to the  punishment for desertion upon return to his  homeland, it affirmed the immigration judge's  decision. This appeal followed.

II.  Analysis

10
Under sec. 208 of the Immigration and  Nationality Act, 8 U.S.C. sec. 1158, the Attorney  General may grant asylum to refugees, who are  defined as people unable or unwilling to return  to their home nation "because of a persecution or  a well-founded fear of persecution on account of  race, religion, nationality, membership in a  particular social group, or political opinion."  8 U.S.C. sec. 1101(a)(42)(A); see INS v. Elias-  Zacarias, 502 U.S. 478, 481 (1992). The applicant  carries the burden of establishing by presenting  specific facts that he has been the victim of  persecution or has good reason to believe that he  will be singled out for persecution. See  Sivaainkaran v. INS, 972 F.2d 161, 163 (7th Cir.  1992). We review the Attorney General's decision,  represented here by the Board's disposition of  this case, deferentially under the "substantial  evidence test." Id. at 163. We will reverse the  Board's decision only if the evidence is "so  compelling that no reasonable fact finder could  fail to find the requisite fear of persecution."  Elias-Zacarias, 502 U.S. at 483-84.


11
Vujisic presented evidence of both past  persecution and a fear of future persecution  based on his perceived Slovenian background. The  immigration judge and the Board ignored  substantial evidence that Vujisic feared  persecution not as a deserter, but because of his  Slovenian roots and his refusal to fight the  Slovenians. The Board correctly assessed that  "[r]efusal to perform military service in one's  native country is not ordinarily a valid basis  for establishing asylum eligibility," Matter of  Vujisic, No. Age-utu-wzx, at *2, but this is not  the ordinary case. Here, Vujisic was singled out  by the Yugoslav military because of his cultural  background, interrogated and beaten, and he  believed he would be sent to kill Slovenians, who  he thought had a right to be an independent  republic. The Board failed to consider that in  some cases, refusal to enter the army may render  one a refugee if for instance, the reason for  refusal is a "genuine political, religious or  moral conviction or to valid reasons of  conscience." Handbook on Procedures and Criteria  for Determining Refugee Status, United Nations  High Commissioner for Refugees para. 170 (Geneva  1979). Furthermore, the Handbook states that if  the "military action with which an individual  does not want to be associated, is condemned by  the international community as contrary to basic  rules of human conduct, punishment for desertion  or draft evasion could . . . in itself be  regarded as persecution." Id. at para. 171. This  is clearly the case here. The international  community, including the United States, severely  condemned the Serbian military actions in the  Balkan republics and the strategy of genocide  that went with it. Vujisic refused to  participate, and contrary to the government  counsel's insistence at oral argument, Vujisic's  desertion from and persecution by a military  force condemned by the international community  can rightly be considered to be caused by his  opposition to the political and nationalistic  policies of the Yugoslav government.


12
Furthermore, because of his refusal, his family  and in particular his father was subjected to  arrest and punishment, making Radisav's fear of  future persecution well founded. Cf. Naafi v.  INS, 104 F.3d 943, 947 (7th Cir. 1997) (holding  that asylum seeker failed to establish well  founded fear of persecution based on oppression  of asylum seeker's family unrelated to asylum  seeker's actions); Mgoian v. INS, 184 F.3d 1029,  1036-37 (9th Cir. 1998); Arriaga-Barrientos v.  INS, 937 F.2d 411, 414 (9th Cir. 1991). This  persecution of his family, wholly ignored by the  Board, confirmed Vujisic's fear that he would  suffer more than the average deserter because of  his Slovenian connection. The Board found that  Vujisic "was not physically harmed in the former  Yugoslavia" although he presented specific facts  indicating he had been beaten and interrogated  while in military captivity because of his  feelings toward and connection to Slovenia. It  appears from the Board's order that it ignored  that evidence. Vujisic's case was more egregious  and more specific than the claims of "general,  oppressive conditions that affect the entire  population of a country" that we have found  insufficient in other cases. See, e.g., Petrovic  v. INS, 198 F.3d 1034, 1037 (7th Cir. 2000). The  Serbian officials singled out Vujisic for  persecution above that of other draftees,  deserters and Slovenian sympathizers because of  his Slovenian background and the perception that  he would spy for Slovenia. Combined, we find the  evidence presented by Vujisic more than  compelling enough to convince any reasonable fact  finder that he faced a well founded fear of  persecution on account of his political beliefs  in opposition to the war against Slovenia. The  Board's action in treating Vujisic's case as one  of ordinary desertion misinterpreted prior case  law on asylum applications by deserters and must  be reversed.


13
Vujisic next argues that the Board erred in  considering changed conditions in Yugoslavia  between 1991 and 1999. The Board may take  administrative notice of changed country  conditions if it engages in an individualized  review of the applicant's case. See Petrovic, 198  F.3d at 1038; Rhoa-Zamora v. INS, 971 F.2d 26,  33-34 (7th Cir. 1992). The Board's order sets out  in minimal fashion that "there is little  indication that the authorities would continue to  be concerned about the applicant's political  opinion or that they would be inclined to harm  him at present on account of his opinion, 7 years  after the events in question and after the  substantial changes and many events in the former  Yugoslavia during the 1990's." There appears to  be no justification for this finding, which  flatly ignores the continued international  condemnation of Yugoslavia's campaigns in Kosovo  and Bosnia since 1991, four months of NATO  bombing of Serbia in 1999 and the indictment for  war crimes of Yugoslav President Slobodan  Milosevic. Nothing in the record supports the  Board's finding or explains its disregard of all  the evidence that directly contradicts its  decision and strongly suggests that those who  deserted because of sympathies for Slovenia would  be punished upon their repatriation. Therefore,  the Board erred in holding that the changed  country circumstances negated Vujisic's well  founded fear of persecution.

III.  Conclusion

14
We find the evidence supporting Vujisic's fear  of persecution so compelling that no reasonable  fact finder could agree with the Board's  decision, and therefore we reverse the Board's  order. The case is Remanded to the Board of  Immigration Appeals for further proceedings  consistent with this opinion.